Per Cwricm,. This was an action commenced before a Justice of the Peace, by appellee, for damages for the loss of a colt alleged to have been killed on appellant’s track, through negligence of its servants. On appeal plaintiff recovered judgment on a verdict for $80. He claimed that the colt got upon defendant’s right of way through its negligence in allowing the cattle guards to remain for a long time filled up with and -obscured by snow, and that as the. train approached no danger signal was given. The questions of negligence and its effect were fairly submitted to the jury ; no substantial objections to instructions given are urged. Some were refused, and rightly, because they presented the old rule of contributory negligence and permitted no comparison. There was evidence to support the finding. Judgment affirmed.